In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1676V
                                        UNPUBLISHED


    CECILIA NUSS,                                            Chief Special Master Corcoran

                         Petitioner,                         Filed: January 10, 2020
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                          Table Injury; Human Papillomavirus
                                                             (HPV) Vaccine; Shoulder Injury
                        Respondent.                          Related to Vaccine Administration
                                                             (SIRVA)


Kristina Kay Green, Kralovec, Jambois & Schwartz, Chicago, IL, for petitioner.

Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

       On October 30, 2018, Cecilia Nuss filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of a Human Papillomavirus (“HPV”) vaccination
received on April 6, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On January 10, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Respondent agrees that:

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In
accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I
agree that the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
      [P]etitioner’s claim meets the Table criteria for SIRVA. Specifically,
      petitioner had no history of pain, inflammation or dysfunction of the affected
      shoulder prior to intramuscular vaccine administration that would explain
      the alleged signs, symptoms, examination findings, and/or diagnostic
      studies occurring after vaccine injection; she suffered the onset of pain
      within forty-eight hours of vaccine administration; her pain and reduced
      range of motion were limited to the shoulder in which the intramuscular
      vaccine was administered; and there is no other condition or abnormality
      present that would explain her symptoms.

Id. at 4. Respondent further agrees that “petitioner’s SIRVA and its sequela persisted for
more than six months after the administration of the vaccine.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2